            Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

DREW DAVID NEISSER,                                *

          Petitioner,                              *

     v.                                            *           Civil Action No. PX-18-2121

WARDEN PHIL MORGAN, et al.,                        *

          Respondents.                             *
                                                  ***


                                    MEMORANDUM OPINION

          In his Petition for Writ of Habeas Corpus brought pursuant to 28 U.S.C. § 2254, Petitioner

Drew David Neisser challenges the validity of his 2015 state conviction for first-degree and

second-degree assault and malicious destruction of property. ECF No. 1 at 1. Respondents

contend that the claims fail on several independent grounds. After careful review, the Court

concludes no evidentiary hearing is necessary. See Rule 8(a), Rules Governing Section 2254 Cases

in the United States District Courts; see also 28 U.S.C. § 2254(e)(2). For the following reasons,

the Petition is DENIED and DISMISSED, and a Certificate of Appealability shall not issue.

I.        Background

          Neisser’s trial concerned three days of violence aimed at his girlfriend, Sheila Santamaria.

ECF No. 11-2. According to Santamaria’s trial testimony, the two had been at a bar on the evening

of January 22, 2015 when Neisser accused Santamaria of “looking at somebody,” and told

Santamaria “that we were leaving.” While going home, Neisser punched Santamaria in the face.

ECF No. 11-2 at 15. Once the two arrived home, Santamaria did not want to go inside with Neisser

and opted to stay in the car. Santamaria blew the horn for help, but no one responded. Id. Neisser
            Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 2 of 11



began to destroy Santamaria’s car, then went inside.1 Id. at 16.

          Santamaria further testified that every time she attempted to leave the car to escape,

Neisser would “come flying” out their home. Eventually, Santamaria went inside with Neisser.

There, Neisser crushed Santamaria’s head into a wall and hit her in the face several times. ECF

No. 11-2 at 17. While Santamaria was on the floor, Neisser kicked her repeatedly, punched her

breasts and ripped out sections of her hair. Id. at 18-19. Neisser also threatened to kill Santamaria

and her family. Id. at 26. She escaped to a neighbor’s house on January 24th and was taken to a

nearby hospital for treatment. Id. at 21.

          Neisser was indicted in Worchester County Circuit Court on several felonies stemming

from this incident. A jury convicted Neisser in August 2015 of first-degree assault, second degree

assault, and malicious destruction of property, but acquitted him of false imprisonment. ECF No.

11-1 at 9. On October 22, 2015, Neisser was sentenced to a 10-years confinement for the assault

counts and 60 days to be served concurrently for malicious destruction of property. ECF No. 11-

3 at 4.

          Neisser challenged on direct appeal the sufficiency of the trial court’s reasonable doubt

instruction. ECF No. 11-1 at 30-33. The Maryland Court of Special Appeals rejected the claim,

holding that Neisser’s failure to object to the instruction at trial constituted a waiver of any asserted

error. Neisser v. State, 2016 WL 4608772 at *1 (Md. Ct. Spec. App., Sept. 6, 2016) (unreported).

ECF No. 11-1 at 58-61.

          On July 10, 2016, Neisser petitioned for post-conviction relief before the Circuit Court.

ECF No. 11-1 at 63. In the petition, Neisser asserted that his trial counsel had been ineffective for

failing to (1) subpoena certain records and lodge certain objections, (2) impeach Santamaria with


1Neisser also testified at trial that as they drove home on the night of January 22, Santamaria hit a guard rail which
caused damage to the car and her injuries. ECF No. 11-2 at 40.

                                                           2
             Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 3 of 11



her criminal record; (3) investigate or cross examine Santamaria about her prior false report that

Neisser had sexually assaulted her in October of 2014; and (4) object to the trial court’s jury

instructions. Neisser also claimed that counsel should have visited the scene of the crime and

interviewed the owner to demonstrate Santamaria was a drug dealer. Neisser brought a separate

Brady2 allegation against the state concerning undisclosed impeachment material involving

Santamaria.

           Counsel for Neisser amended the Petition to include a more robust Brady challenge

concerning the State’s failure to disclose police reports reflecting that Santamaria had previously,

and falsely, accused Neisser of sexual assault in October of 2014. ECF No. 11-1 at 71. As to

former defense counsel, the amended petition further amplified the ineffective assistance claim of

failing to investigate Santamaria’s October 2014 false complaint. Id. The amended petition also

argued that counsel erred in failing to introduce evidence of the cost to repair Santamaria’s car as

proof of motive for Santamaria to blame Neisser for the damage; failing to introduce maps or

photographs of where Neisser claimed Santamaria had hit with the car; and failing to object to the

trial court’s deviation from the pattern jury instruction on the presumption of innocence and

reasonable doubt. Id. at 71-72.

           On January 6, 2017, the Circuit Court for Worcester County held an evidentiary hearing

on Neisser’s post-conviction petition. ECF No. 11-4. The Circuit Court denied relief on all

grounds. ECF No. 11-1 at 123- 131. Neisser, through counsel, moved to for leave to appeal the

claimed Brady error and the ineffectiveness claims stemming from Santamaria’s October 2014

false accusation. Id. at 133-134. The Maryland Court of Special Appeals summarily denied the

application. ECF No. 11-1 at 148-50.



2   Brady v. Maryland, 373 U.S. 83, 87 (1963).

                                                 3
           Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 4 of 11



        Neisser next filed his petition in this Court on July 1, 2018. ECF No. 1.3 Neisser raises

the Brady violations and trial counsel’s ineffectiveness related to Santamaria’s October 2014 false

report. ECF No. 1- 2 at 5, ECF No. 7 at 4-5. Neisser also contends that trial counsel was ineffective

for many of the same reasons argued before the Circuit Court in his post-conviction petition but

abandoned in the motion for leave to appeal the denial of post-conviction relief.

        Neisser also presses, for the first time in this petition, that his trial counsel offered

contradictory testimony in taking different positions at his post-conviction hearing as compared to

answers that she provided to the Maryland Attorney Grievance Commission. ECF No. 1-2 at 5-6.

Finally, Neisser claims error arising from law enforcement having destroyed a 70-minute interview

with him concerning the 2014 assault allegation. ECF No. 1-2 at 5.

        The Respondent contends that several claims are procedurally defaulted and those

previously raised were correctly decided. Thus, says Respondent, Neisser is not entitled to relief.

For the following reasons, the Court agrees.

II.     Procedural Default

        A petition brought pursuant to 28 U.S.C. § 2254 may be brought by a person “in custody

pursuant to the judgment of a State court only on the ground that he is in custody in violation of

the Constitution or laws of the United States.” 28 U.S.C. § 2254(a). Before any claim may be

considered on the merits, the petitioner must present the claim to the highest state court with

jurisdiction to hear it, and must raise the claim at every stage, whether it be through post-conviction

or on direct appeal. See Coleman v. Thompson, 501 U.S. 722, 749-50 (1991) (failure to note timely

appeal); Murray v. Carrier, 477 U.S. 478, 489-91 (1986) (failure to raise claim on direct appeal);

Murch v. Mottram, 409 U.S. 41, 46 (1972) (failure to raise claim during post-conviction


3While this case was pending, Neisser moved to reopen his state post-conviction proceedings. ECF No. 27-1. His
motion was summarily denied on April 1, 2020. ECF No. 27 -2.

                                                       4
          Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 5 of 11



proceedings); Bradley v. Davis, 551 F. Supp. 479, 481 (D. Md. 1982) (failure to seek leave to

appeal denial of post-conviction relief). Failure to pursue a claim results in procedural default,

barring this Court from reaching the claim on the merits.

       As an exception to procedural default, the claim may still be reached if the petitioner can

show (1) both cause for the default and prejudice that would result from failing to consider the

claim on the merits, or (2) that failure to consider the claim on the merits would result in a

miscarriage of justice, that is, conviction of one who is actually innocent. See Murray, 477 U.S.

at 495-96; Breard v. Pruett, 134 F.3d 615, 620 (4th Cir. 1998). “Cause” consists of “some

objective factor external to the defense [that] impeded counsel’s efforts to raise the claim in state

court at the appropriate time.” Breard, 134 F.3d at 620 (quoting Murray, 477 U.S. at 488).

Examples of cause include a showing that the factual or legal basis of the claim was unavailable

or that some interference by officials prevented petitioner from raising the claim. Id. Even where

a petitioner fails to show cause and prejudice for a procedural default, a court must still consider

reaching the merits if doing so would prevent a fundamental miscarriage of justice. See Schlup v.

Delo, 513 U S. 298, 314 (1995).

       Neisser has not pursued every available state avenue of relief for several of his claims.

Specifically, Neisser did not pursue on direct appeal or on appeal from the denial of post-

conviction relief, his claims regarding trial counsel’s failures to investigate Santamaria or to

introduce certain evidence at trial. Neisser also never raised, prior to this petition, any claims

grounded in his defense counsel’s purported inconsistent testimony at the post-conviction hearing,

or law enforcement’s destruction of their interview with Neisser regarding the October 2014

complaint. Nor do any exceptions to the procedural default rule apply here. These claims are




                                                 5
             Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 6 of 11



procedurally defaulted and thus must be dismissed .4

III.       Adjudication on the Merits

           Where claims may be reached on the merits, 28 U.S.C. § 2254 sets forth a “highly

deferential standard for evaluating state-court rulings.” Lindh v. Murphy, 521 U.S. 320, 333 n.7

(1997); see also Bell v. Cone, 543 U.S. 447 (2005). A federal court must presume that the state

reached the correct conclusion, Cullen v. Pinholster, 563 U.S. 170, 181 (2011), and afford relief

only to those cases where the state decision was (1) “contrary to, or involved an unreasonable

application of, clearly established federal law, as determined by the Supreme Court of the United

States”; or (2) “resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

           A state adjudication is contrary to clearly established federal law when it “arrives at a

conclusion opposite to that reached by [the Supreme] Court on a question of law,” or “confronts

facts that are materially indistinguishable from a relevant Supreme Court precedent and arrives at

a result opposite to [the Supreme Court].” Williams v. Taylor, 529 U.S. 362, 405 (2000). Under

the § 2254(d)(1) “unreasonable application” analysis, a “state court’s determination that a claim

lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting


       4
      Alternatively, even if the claims were deemed unexhausted, and thus capable of review on
the merits, see 28 U.S.C. § 2254(b)(2) and Duncan v. Walker, 533 U.S. 167, 191 (2001), none
warrant relief. Trial counsel’s supposed contradictory answers at the post-conviction proceeding,
when compared to those to the Attorney Grievance Commission, bear little on any claim that the
attorney was ineffective at trial. As for claims concerning trial counsel’s failure to use a defense
investigator, the record reflects that counsel in fact had hired an investigator to interview
Santamaria and other witnesses. ECF No. 11-4 at 49. Finally, as to the recorded interview of
Neisser in October 2014 that had been destroyed , Neisser provides no grounds for this Court to
conclude that the recording, if available, would have been relevant, admissible, or even helpful to
him at trial.


                                                   6
          Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 7 of 11



Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Thus, “an unreasonable application of

federal law is different from an incorrect application of federal law.” Id. (internal quotation marks

omitted). “[A] federal habeas court may not issue the writ simply because [it] concludes in its

independent judgment that the relevant state-court decision applied established federal law

erroneously or incorrectly.” Renico v. Lett, 559 U.S 766, 773 (2010).

       Further, under § 2254(d)(2), “a state-court factual determination is not unreasonable merely

because the federal habeas court would have reached a different conclusion in the first instance.”

Wood v. Allen, 558 U.S. 290, 301 (2010). “[E]ven if reasonable minds reviewing the record might

disagree about the finding in question,” this Court must nonetheless presume the state court

decision correct. Id. The petitioner bears “the burden of rebutting the presumption of correctness

by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

       “Where the state court conducted an evidentiary hearing and explained its reasoning with

some care, it should be particularly difficult to establish clear and convincing evidence of error on

the state court's part.” Sharpe v. Bell, 593 F.3d 372, 378 (4th Cir. 2010). This is especially true

where state courts have “resolved issues like witness credibility, which are ‘factual determinations’

for purposes of Section 2254(e)(1).” Id. at 379.

       With this standard in mind, the Court turns to Neisser’s ineffectiveness and Brady claims.

    A. Ineffective Assistance of Counsel Claim

       Neisser first contends that trial counsel was ineffective for failing to investigate

Santamaria’s October 2014 false allegation to the police. The Sixth Amendment provides that

“[i]n all criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of

Counsel for his defense.” U.S. Const. amend. VI. This “right to counsel is the right to the effective

assistance of counsel.” Strickland v. Washington, 466 U.S. 668, 686 (1984) (quoting McMann v.



                                                   7
          Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 8 of 11



Richardson, 397 U.S. 759, 771, n.14 (1970)). When reviewing counsel’s performance in a state

criminal proceeding, a petitioner must overcome the “‘strong presumption’ that counsel’s strategy

and tactics fall ‘within the wide range of reasonable professional assistance.’” Burch v. Corcoran,

273 F.3d 577, 588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689). “The standards created

by Strickland and § 2254(d) are both ‘highly deferential,’ and when the two apply in tandem,

review is ‘doubly’ so.” Harrington, 562 U.S.at 105 (citations omitted). “When § 2254(d) applies,

the question is not whether counsel’s actions were reasonable. The question is whether there is

any reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

       To demonstrate constitutionally ineffective representation, the petitioner must show both

that counsel’s performance was deficient, and that the deficient performance prejudiced his

defense. Strickland, 466 U.S. at 687. As to deficient performance, petitioner must show that

counsel’s representation fell below the “range of competence normally demanded of attorneys in

criminal cases.” Id. at 687-88 (citation omitted). If counsel erred, the Court next considers whether

the petitioner was prejudiced by the error. As to prejudice, a petitioner must demonstrate a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Id. at 691–94. The Court need not appraise the attorney’s performance

if it is clear that no prejudice would have resulted had the attorney been deficient. Id. at 697.

       The Court begins with Neisser’s ineffectiveness claim based on trial counsel’s failure to

investigate Santamaria’s false report. The state post-conviction court rejected this claim. The state

court specifically found that trial counsel had contacted Detective Whitmer, the officer responsible

for investigating the October 2014 allegation, who informed counsel that both Santamaria and

Neisser each had lobbed questionable accusations at the other. The state court thus concluded that

counsel’s decision not to call Whitmer on this point amounted to reasonable trial strategy to avoid



                                                  8
          Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 9 of 11



the risk that Whitmer would testify adversely to Neisser. The post-conviction court’s conclusions

are supported by the record. Accordingly, Neisser has failed to demonstrate by clear and

convincing evidence that this Court should upset the well-founded conclusion of the state court.

28 U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). The post-conviction

court’s findings withstand scrutiny under § 2254(d) and will not be disturbed.

     B. Brady Claim

        The Court next turns to Neisser’s Brady claim grounded in the State’s failure to disclose

Santamaria’s false accusations against Neisser in October of 2014. “[T]he suppression by the

prosecution of evidence favorable to an accused upon request violates due process where the

evidence is material either to guilt or punishment.” Brady v. Maryland, 373 U.S. 83, 87 (1963).

“The Brady rule is based on the requirement of due process. Its purpose is not to displace the

adversary system as the primary means by which truth is uncovered, but to ensure that a

miscarriage of justice does not occur.” United States v. Bagley, 473 U.S. 667, 675 (1985).

        To prevail on this claim, petitioner must show that the withheld evidence was both

favorable to the defense and that its unavailability calls into question the result of the trial. Id. at

678. In this respect, no distinction is made between exculpatory and impeachment evidence. See

Giglio v. United States, 405 U.S. 150, 154 (1972). As to withheld impeachment evidence, a

conviction need not be overturned unless the withholding of such evidence so limited defense

cross-examination that “confidence in the outcome of the trial” has been undermined. Bagley, 473

U.S. at 678.

        The post-conviction court concluded that because Neisser was the subject of Santamaria’s

October 2014 statement to law enforcement, he knew about her purported lies at the time she

testified in his 2015 trial. ECF No. 11-1 at 128; citing Ware v. State, 348 Md. 19 (1997); see also



                                                   9
          Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 10 of 11



United States v. Wilson, 901 F.2d 378, 380 (4th Cir. 1990) (“[T]he Brady rule does not apply if

the evidence in question is available to the defendant from other sources.”). Additionally, the court

credited that defense counsel knew about Santamaria’s report, and the pitfalls of eliciting it through

Detective Whitmer, because counsel had discussed the statement with Whitmer in advance of trial.

United States v. Parker, 790 F.3d 550, 562 (4th Cir. 2015)(“[A] Brady violation had not occurred

if the defense is aware, or should have been aware, of impeachment evidence in time to use it in a

reasonable and effective manner at trial.”). For these reasons, the court concluded that any Brady

violation did not justify granting post-conviction relief. The post-conviction court’s decision was

neither contrary to nor an unreasonable application of the law, and the court’s findings of fact are

supported by the record. The decision of the post-conviction court denying Neisser’s Brady claim

will not be disturbed.5

        In sum, the vast majority of Neisser’s claims are procedurally defaulted and must be

dismissed. For the remaining claims, Neisser has failed to provide any grounds for disturbing the

state post-conviction court’s denial of relief. Thus, the Petition must be denied and dismissed in

its entirety.

        III. Certificate of Appealability

        When a district court dismisses a habeas petition, a Certificate of Appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). Insofar as the court rejects a petitioner’s constitutional claims on the merits,

a petitioner satisfies this standard by demonstrating that “jurists of reason could disagree with the



5 To the extent Neisser’s claims are based on violations of the Maryland discovery rules, they cannot proceed unless
the error amounts to a “fundamental defect which inherently results in a complete miscarriage of justice.” Hailey v.
Dorsey, 580 F.2d 112, 115 (4th Cir. 1978) (quoting Hill v. United States, 368 U. S. 424, 428 (1962)), cert. denied,
440 U. S. 937 (1979); Mbewe v. Bishop, 2016 WL 7324632, at *11, n. 14 (D. Md. 2016) (habeas claims “framed
solely as a violation of Maryland discovery rules” not cognizable as federal habeas claim.). Neisser has failed to
make such a showing.

                                                        10
         Case 8:18-cv-02121-PX Document 28 Filed 06/08/20 Page 11 of 11



district court’s resolution of [the] constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Buck v. Davis, 137 S. Ct.

759, 773–74 (2017) (quoting Miller-El v. Cockrell, 537 U.S. at 327.) Denial of a petition on

procedural grounds requires the Petitioner to show that reasonable jurists “would find it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       This Court finds that Neisser has not made this showing. Accordingly, the Court declines

to issue a Certificate of Appealability. Neisser may still request that the United States Court of

Appeals for the Fourth Circuit issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th

Cir. 2003).

       A separate Order follows.


       6/8/20                                                        /S/
Date                                                  Paula Xinis
                                                      United States District Judge




                                                11
